Order entered August 30 , 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-01088-CV

            IN RE NATIONAL LLOYDS INSURANCE COMPANY, Relator

                 Original Proceeding from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-12-06323-D

                                         ORDER
       Based on the Court’s opinion of today’s date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                   /s/   KERRY P. FITZGERALD
                                                         JUSTICE